Citation Nr: 0728998	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include anxiety and depression.

2.  Entitlement to service connection for a sleeping 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for thoracolumbar spine 
arthralgia.

6.  Entitlement to service connection for cervical spine 
arthralgia.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in September 2005 and 
May 2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas in which service 
connection for anxiety, depression, a sleep disorder, 
bilateral hearing loss, bilateral tinnitus, residuals of 
thoracolumbar spine strain and a cervical spine disability 
was denied.

The veteran testified before the undersigned Veterans Law 
Judge in April 2007.  A transcript of the hearing is 
associated with the claims file.

During the April 2007 hearing, the veteran's representative 
proposed re-characterizing the veteran's claims for service 
connection for anxiety and depression as one involving 
service connection for an acquired psychiatric disorder to 
include anxiety and depression.  The representative explained 
that the two conditions are in the same family, and are 
evaluated under a general rating criteria for mental 
disorders based on the symptomatology presented by the 
overall psychiatric disability picture.  Accordingly, the 
issues of service connection for anxiety and depression have 
been recharacterized as one issue; service connection for an 
acquired psychiatric disorder to include anxiety and 
depression.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder to include anxiety and 
depression, and for a sleep disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran's 
currently diagnosed bilateral hearing loss is the result of 
active service.

2.  The medical evidence establishes that the veteran's 
currently diagnosed bilateral tinnitus is the result of 
active service.  

3.  The preponderance of the medical evidence is against a 
finding that any currently manifested thoracolumbar spine 
disability is the result of active service.

4.  The preponderance of the medical evidence is against a 
finding that any currently manifested cervical spine 
disability is the result of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2006).

2.  The criteria for service connection for bilateral 
tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2006).

3.  The criteria for service connection for thoracolumbar 
spine arthralgia have not been met.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).
4.  The criteria for service connection for cervical spine 
arthralgia have not been met.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable actions taken concerning the claim 
for service connection for bilateral hearing loss and 
bilateral tinnitus, discussion of whether VA has met its 
duties of notification and assistance is not required, and 
deciding the appeal as to these issues at this time is not 
prejudicial to the veteran.

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the claims for service connection for 
thoracolumbar spine arthralgia and cervical spine arthralgia, 
pre-adjudication notice was provided by a letter dated in 
December 2005.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for the thoracolumbar spine 
arthralgia and cervical spine arthralgia is denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded VA examinations, 
and afforded the appellant the opportunity to give testimony 
before the Board, which he did in April 2007.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss and arthritis to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Bilateral Hearing Loss and Tinnitus

Service medical records demonstrate that the veteran 
sustained hearing loss during his active service.

Audiological tests conducted at entrance into active service, 
in October 1971, show the following audiometric results in, 
pure tone thresholds:

Oct 1971

HERTZ

500
1000
2000
3000
4000
Right
10
10
20
--
15
Left
15
15
25
--
10



During service, in February 1975, hearing test results were 
as follows:

Feb 1975

HERTZ

500
1000
2000
3000
4000
Right
15
10
15
15
20
Left
15
15
15
15
15

At discharge, in August 1975, hearing test results were 
recorded as follows:

Jul 1975

HERTZ

500
1000
2000
3000
4000
Right
5
5
20
20
20
Left
15
--
25
25
25

These records further reflect that the veteran was seen 
several times for complaints of and treatment for ear 
problems, including otitis externa, otitis media, sinusitis, 
and pseudomonas infection.  He was noted to have chronic ear 
problems.  

In August 2005 the veteran underwent VA examination.  VA 
audiological testing was conducted, with the following 
audiometric results in pure tone thresholds.

Aug 2005

HERTZ

500
1000
2000
3000
4000
Right
25
30
40
60
55
Left
25
25
30
50
60

Average pure tone threshold was calculated at 46.25 decibels 
in the right ear and 41.25 in the left ear.  Speech 
audiometry was measured at 86 percent in the right ear, and 
94 percent for the left ear. The examiner diagnosed mild to 
moderately severe sensorineural hearing loss bilaterally.  

This meets the criteria for hearing loss as defined by 38 
C.F.R. § 3.385.  In addition, private medical records reflect 
the veteran is diagnosed with bilateral tinnitus.

The August 2005 VA examination report contains an opinion 
that the veteran's bilateral hearing loss and bilateral 
tinnitus are not the result of his active service.  Rather, 
the examiner stated, it is less likely than not that the 
diagnosed bilateral hearing loss is a consequence of acoustic 
trauma during service.  Similarly, the examiner opined, it is 
a medical certainty that tinnitus is not a consequence of 
acoustic trauma in service.  The examiner's rationale was 
that service medical records showed clinically normal 
audiological findings in each ear at the time of discharge 
from active service, and that none of the inservice tests 
reflected classic configuration associated with early noise 
induced hearing loss.  Concerning the tinnitus, the examiner 
observed that onset of tinnitus was not until at least five 
years after discharge from active service.

The veteran has submitted the opinions of his private 
treating physician.  Dated in March 2005 and April 2007.  
These statements reflect the physician's medical opinion that 
the veteran's currently diagnosed bilateral hearing loss and 
bilateral tinnitus are almost certainly the result of 
exposure to jet engine noise during active service.  

Also of record are lay witness statements and the veteran's 
testimony before the undersigned Veterans' Law Judge.  The 
lay statements attest to exposure to acoustic trauma not only 
to jet engines on the flight line, but also the daily 
exposure to high level decibel noise during band practice and 
performances.  Band practice and performance was accomplished 
without hearing protection, and many performances were 
conducted near jet engine noise.  Statements proffered by 
individuals who served with the veteran in the band attest to 
performances numbering 350 per year plus rehearsals, and that 
the veteran, as the band's only tenor saxophone player, did 
not miss rehearsals or performances.  The veteran testified 
that he participated in the U.S. Marine Presidential Band on 
the west coast.  He testified that he noticed the onset of 
tinnitus in 1972, and that he has experienced tinnitus 
consistently since then.  The veteran's testimony is highly 
probative.

The veteran's report of separation and available service 
personnel records confirm that he was assigned the military 
occupational specialties (MOSs) of air construction mechanic 
and bandsmen.

In weighing and balancing the VA and private opinions of 
record, the Board observes that the VA examiner noted that he 
reviewed the veteran's claims file, including lay statements 
attesting to the veteran's acoustic trauma during active 
service.  In addition, the VA examiner noted the veteran's 
reported post-service civilian history of noise exposure.  
The private physician did not state that he reviewed the 
veteran's claims file, but the history as noted by the 
physician is consistent with the history presented in the 
claims file, including service medical records and lay 
statements.

While the private physician does not discuss the veteran's 
post-service civilian history of noise exposure, the VA 
examiner's opinion also lacks reference to pertinent 
evidence.  First, the VA examiner indicated the veteran's 
onset of tinnitus was in the 1980s, but there is nothing in 
the VA examination report that indicates that the veteran 
reported the onset of his tinnitus in 1980 or later.  In 
contrast, the private physician notes that the veteran 
reported onset of tinnitus more than 30 years prior, during 
the veteran's active service.  This is consistent with the 
veteran's testimony before the Board.  Second, the examiner 
did not acknowledge the fact that audiological findings 
during active service do demonstrate overall hearing loss 
during service and at discharge from service.  Finally, the 
VA examiner refers to the veteran's participation in a base 
band-apparently not understanding the magnitude of the 
veteran's duties as a musician in the U.S. Marine 
Presidential Band, despite the lay statements of record, 
i.e., more than 350 performances per year (practice time not 
included).

Ordinarily, the VA examination would be granted deference, 
particularly where, as in this instance, the opinion is 
proffered by the Chief Audiologist.  Notwithstanding, the VA 
report and opinion contains serious omissions and conflict 
with the testimony of the veteran, and the basis for the 
audiologist's opinion regarding the absence of the "classic 
configuration" associated with early noise induced hearing 
loss is not, in and of itself, determinative, given the fact 
that the in-service audiological exams clearly reflect 
hearing loss at the higher frequencies.  

There are no other findings or opinions concerning the 
etiology of the currently diagnosed bilateral hearing loss 
and bilateral tinnitus.  

The evidence is, at the very least, in equipoise; the benefit 
of the doubt goes to the veteran; and service connection for 
bilateral hearing loss and bilateral tinnitus is warranted.  
See 38 C.F.R. § 3.102.

Thoracolumbar and Cervical Spine Arthralgia

Service medical records show complaints of and treatment for 
back pain during active service, including back strain and 
muscle strain.  However, the report of medical history and 
the examination report at discharge from active service show 
no complaints, defects, diagnoses, abnormalities or other 
findings concerning the back or neck.

Thereafter, it is not until 2001 that private medical records 
show complaints of and treatment for a neck condition, and 
2003 when these records show complaints of and treatment for 
an upper back condition.  A September 2005 private medical 
statement reflects a diagnosis of degenerative arthritis at 
T8, T9, T10 and other segments associated with past trauma or 
strain, cervical strain, and muscular incoordination in the 
lumbar spine.  These records reflect several post-service 
injuries, including a fall from a horse, and two work-related 
injuries for which the veteran filed Workmen's Compensation 
claims.

In March 2006, the veteran underwent VA examination for his 
spine.  The examiner diagnosed cervical and lumbar 
arthralgia.  In response to the question, are the veteran's 
current lumbar and cervical spine complaints a result of his 
occupation or treatment for back condition during service, 
the examiner stated he could not resolve the issue without 
resorting to mere speculation.  However, the examiner 
continued on to state that the veteran had what appeared to 
be minor back complaints in the service that were treated 
effectively at the time without further sequalae.  Following 
active service, the veteran had multiple serious injuries 
including crushing injures from a horse and on the job 
injuries which could certainly account for his current 
condition.  The examiner stated that the claims file had been 
reviewed.  Of note are several lay statements attesting to 
the veteran's complaints of back and neck pain during active 
service, including carrying the tenor saxophone, a 25-pound 
instrument, supported on his neck.

It is noted that additional medical evidence was received 
after the March 2006 VA examination and opinion.  However, 
this evidence presents no new findings, opinions, or 
documentation of neck or back injury, treatment, or 
complaints prior to 2001.  

The medical evidence does not present any other opinions or 
findings with respect to a relationship between the veteran's 
currently manifested back and neck disabilities and his 
active service.  

The medical evidence demonstrates that the veteran's neck and 
back disabilities were first manifest in 2001 and 2003, many 
years after the veteran's discharge from active service.  
Such a lapse of time weighs heavily against the veteran's 
claim for direct service connection.  See Maxson v. Gober, 
230 F.3rd  1330, 1333 (Fed. Cir. 2000).  Moreover, private 
medical records demonstrate the veteran experienced multiple 
post-service injuries to his back and neck.

Where as here, the determinative issue involves medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The veteran, as a 
layperson, is not competent to offer an opinion as to a 
medical diagnosis or to causation; consequently his 
statements to the extent that he manifests a neck and back 
disability that is the result of active service cannot 
constitute medical evidence. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The preponderance of the evidence is against a finding that 
the currently manifested thoracolumbar spine and cervical 
spine arthralgia are the etiological result of the veteran's 
active service; there is no doubt to be resolved; and service 
connection for thoracolumbar spine arthralgia and cervical 
spine arthralgia is not warranted.



ORDER

Service connection for bilateral haring loss is granted.

Service connection for bilateral tinnitus is granted.

Service connection for thoracolumbar spine arthralgia is 
denied.

Service connection for cervical spine arthralgia is denied.


REMAND

The veteran seeks service connection for an acquired 
psychiatric disorder and for a sleeping disorder.  Service 
medical records show that the veteran was treated for anxiety 
during active service, including the prescription of Valium.  
Lay witness statements submitted by an individual who served 
with the veteran attested to the veteran's inability to sleep 
during active service.  In addition, the veteran is currently 
diagnosed with anxiety, depression, and insomnia.  

In an April 2007 statement, the veteran's private treating 
physician offered the opinion that the veteran's bilateral 
tinnitus is a main factor in his depression and sleep 
problems.  

In a hearing before the undersigned Veterans' Law Judge, the 
veteran testified that he had believed his anxiety, 
depression, and sleeping disorder had their onset during 
active service, as a result of the experiences he had during 
active service, including the tremendous anxiety he had for 
the service members under his leadership during boot camp, 
where he served as a squad leader-a responsibility he took 
seriously.  In addition, he witnessed the aftermath of the 
suicide of a recruit. 

The veteran has not yet undergone VA examination to determine 
the nature, extent, and etiology of these claimed 
disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
health care providers who have treated 
him for his claimed acquired psychiatric 
disorder, to include anxiety and 
depression, and for his sleep disorder.  
Obtain any and all treatment records from 
all identified health care providers, 
including from Dr. Brown of Harrison, 
Arkansas, and VA Medical Centers (VAMCs) 
Fayetteville, Harrison, and North Little 
Rock, Arkansas, that are not already of 
record.

2.  After completion of #1 schedule the 
veteran for medical examinations by 
appropriate medical professionals to 
determine the nature, extent, and 
etiology of his claimed acquired 
psychiatric disorder, to include anxiety 
and depression, and his sleeping 
disorder.  All indicated tests and 
studies should be performed. The claims 
folder and a copy of this remand must be 
provided to the examiners in conjunction 
with the examinations. The examiners 
should summarize the medical history, 
including the onset and course of any 
diagnosed acquired psychiatric disorder, 
to include anxiety and depression, and a 
sleeping disorder, to include insomnia; 
describe any current symptoms and 
manifestations attributed to any acquired 
psychiatric disorder and sleeping 
disorder; and provide diagnoses for any 
and all psychiatric and sleeping 
pathology manifested.

The examiners should provide opinions as 
to whether it is as likely as not that 
any diagnosed acquired psychiatric 
disorder, to include anxiety and 
depression, and any diagnosed sleeping 
disorder, to include insomnia, had their 
onset during active service or, in the 
alternative, result from any incident 
during active service.

All opinions expressed must be supported 
by complete rationale.  

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for an acquired psychiatric disorder, to 
include anxiety and depression, and for a 
sleeping disorder, to include insomnia, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the veteran, furnish 
him with a supplemental SOC and afford a 
reasonable period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2006). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


